Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.1 Filed 09/21/21 Page 1 of 26

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
DISH NETWORK L.L.C.,
Civil Action No.
Plaintiff,
JUDGE
V.

ATLAS ELECTRONICS INC. and
ALAA AL-EMARA, individually and
together d/b/a Atlas Satellite,

and

ISTAR COMPANY and AHMED KARIM,
individually and together d/b/a Istar and
Istar-hd.com,

Defendants.

COMPLAINT

Plaintiff DISH Network L.L.C. (“DISH”) brings this suit against Defendants Atlas
Electronics Inc. and Alaa Al-Emara (collectively “Atlas Satellite”), and Istar Company and
Ahmed Karim (collectively “Istar’).

Nature of the Action

1. DISH brings this suit for direct, contributory, and vicarious copyright infringement
because Istar is taking broadcasts of television channels exclusively licensed to DISH and is
unlawfully transmitting these channels over the internet throughout the United States on Istar's
service (the “Istar Service”) to customers who purchase Defendants’ Istar set-top boxes and
account renewals. Defendants know that the Istar Service is providing access to television
channels exclusively licensed to DISH. Istar manufactures, distributes, and sells Istar set-top

boxes and account renewals to resellers in the United States, including Atlas Satellite, with
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.2 Filed 09/21/21 Page 2 of 26

knowledge that those resellers sell them to users of the Istar Service in the United States
(“Service Users’). Istar is liable for direct, contributory, and vicarious copyright infringement.
Atlas Satellite is materially contributing to and inducing direct copyright infringement by Istar
or a third party.

2. Defendants demonstrated the willfulness of their infringement by Istar
continuing to transmit channels exclusively licensed to DISH and by all Defendants continuing
to distribute and sell the Istar Service in the United States, despite multiple demands from
DISH that they cease.

Parties

3. Plaintiff DISH Network L.L.C. is a limited liability company organized under the
laws of the State of Colorado, with its principal place of business located at 9601 South
Meridian Blvd., Englewood, Colorado 80112.

4, Defendant Atlas Electronics Inc. (“Atlas”), formerly known as Atlas Satalite
Communications Inc., is a Michigan corporation with its principal place of business located at
9640 Schaefer Road, Dearborn, Michigan 48126.

5. Defendant Alaa Al-Emara (“Al-Emara’), also known as Ali Al-Emara, is an
individual residing at 861 Highview Street, Dearborn, Michigan 48128. Al-Emara is the
president, treasurer, secretary, and director of Atlas. Al-Emara authorized, controlled,

participated in, and received direct financial benefit from the infringing activities of Atlas as
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.3 Filed 09/21/21 Page 3 of 26

alleged herein. The acts Al-Emara engaged in as an agent of Atlas are believed to have been
within the scope of such agency.

6. Defendant Istar Company, also known as Istar Korea Ltd., is an Iraqi Limited
Liability Company, license number 2512442, with its principal place of business located at
Kurdistan, Erbil, City Center, Nishtiman Bazaar, Iraq.

7. Defendant Ahmed Karim is an individual, upon information and belief, residing
in Iraq. Karim is the CEO, director, and sole shareholder of Istar Company. Karim authorized,
controlled, participated in, and received direct financial benefit from the infringing activities of
Istar Company as alleged herein. The acts Karim engaged in as an agent of Istar Company
are believed to have been within the scope of such agency.

Jurisdiction and Venue

8. DISH asserts claims under the Copyright Act, 17 U.S.C. § 101 et seq. This
Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338.

9, Atlas Satellite resides in and conducts business in the State of Michigan, and
therefore, they are subject to this Court's personal jurisdiction.

10. Personal jurisdiction over Istar is proper in this Court because they purposefully
directed their conduct towards and purposefully availed themselves of the privileges of
conducting business activities within the State of Michigan by transmitting channels exclusively

licensed to DISH to users of the Istar Service in the State of Michigan, and supplying Atlas
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.4 Filed 09/21/21 Page 4 of 26

Satellite with Istar set-top boxes and account renewals in the State of Michigan, causing injury
to DISH in this State and in this District.

11. Inthe alternative, personal jurisdiction is proper against Istar under Rule 4(k)(2)
of the Federal Rules of Civil Procedure. Istar sells Istar set-top boxes and account renewals
to resellers in the United States and Istar transmits channels exclusively licensed to DISH to
Service Users in violation of the Copyright Act. This Court's exercise of jurisdiction over Istar
is consistent with the Constitution and laws of the United States, DISH’s claims arise under
federal law, and Istar is not subject to the jurisdiction of the courts of general jurisdiction of any
state. Istar’s Istar-hd.com website includes a Global Network link that displays a world map of
Istar’s Sales Network with the approximate location of Atlas Satellite as one of seven

distributors and resellers in the United States.

Sales Network

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.5 Filed 09/21/21 Page 5 of 26

12. Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because Atlas
Satellite resides in this judicial district, under § 1391(b)(2) because a substantial part of the
events causing DISH’s claims occurred in this district, under § 1391(b)(3) because Defendants
are subject to personal jurisdiction in this district, and under § 1391(c)(3) because Istar is a
nonresident that may be sued in any judicial district. Venue is also proper in this Court under
28 U.S.C. § 1400(a) because the case involves violations of the Copyright Act.

DISH’s Copyrights

13. DISHis the fourth largest pay-television provider in the United States providing
copyrighted programming to millions of subscribers nationwide. DISH is one of the largest
providers of international television channels in the United States offering more than 400
channels in 27 different languages.

14. DlSH contracts for and licenses rights for the international channels distributed
on its platform from channel owners and their agents, including Al Jazeera Media Network;
ARY Digital USA LLC; B4U U.S.; Bennett, Coleman and Company Limited; Hum Network
Limited; MBC FZ LLC; International Media Distribution (Luxembourg) S.A.R.L.; MSM Asia
Limited; National Communications Services (SMC-PVT.) Limited; Soundview ATN LLC;
Soundview Broadcasting LLC; Television Media Network (Pvt) Ltd; TV Today Network Ltd.;
Vedic Broadcasting Inc.; and World Span Media Consulting, Inc. (collectively, the “Networks’).

15. | The Networks’ channels include Aaj Tak; Aastha; Al Arabiya; Al Hayah 1; Al

Jazeera Arabic News; ARY Digital; ART Cima; ATN Bangla; ATN News; B4U Movies; B4U
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.6 Filed 09/21/21 Page 6 of 26

Music; CBC; CBC Drama; Dunya TV; Express Entertainment; Express News; Future TV;
Hekayat; Hum Masala; Hum Sitaray; Hum TV; Hum World; India Today; LBC; LBCI (a/k/a
LDC); MBC1; MBC Drama; MBC Kids (a/k/a MBC3); MBC Masr; Melody Classic; Melody
Drama; NTV Bangla; Rotana America; SAB; SET (a/k/a Sony SET); SET MAX; Times Now;
and Zoom (collectively, the “Protected Channels”). The Networks acquire copyrights in the
works that air on their respective channels, including by producing the works and by
assignment.

16. DISH entered into signed, written licensing agreements with the Networks
granting DISH the exclusive right to distribute and publicly perform the Protected Channels
and works that air on the Protected Channels in the United States by means including satellite,
over-the-top (“OTT’), internet protocol television (“IPTV”), and internet. DISH’s exclusive rights
as to the Protected Channels are currently in effect, with the exception of Al Jazeera Arabic
News in which DISH’s exclusive rights expired on July 31, 2020; ARY Digital in which DISH’s
exclusive rights expired on April 26, 2021; and MBC1, MBC3, MBC Drama and MBC Kids (the
“MBC channels”) in which DISH’s exclusive rights expired on September 23, 2020.1 Many of
the works that aired on the Protected Channels and for which DISH holds exclusive distribution
and public performance rights are registered with the United States Copyright Office. (See

Exhibit 1.) A vast number of additional, unregistered copyrighted works in which DISH holds

 

1 DISH currently holds the non-exclusive license and right to distribute and publicly perform in
the United States all programming aired on the ARY Digital and MBC channels.

6
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.7 Filed 09/21/21 Page 7 of 26

exclusive distribution and public performance rights also aired on the Protected Channels.
(See Exhibit 2.)

17. Defendants are not authorized by DISH to transmit, distribute, or publicly
perform the Protected Channels or works that air on those channels in the United States, and
DISH has received no compensation from Defendants to do so.

Istar’s Wrongful Conduct

18. __ Istar distributes, sells, and promotes the Istar Service to resellers in the United
States including Atlas Satellite, with knowledge that those resellers are distributing, selling,
and promoting the Istar Service to Service Users. Istar also promotes the Istar Service on
Istar-hd.com, and distributes, sells, and promotes the Istar Service through their Istar-3d.com
website.

19. Istar was founded in July 2006 and is the largest Digital TV Reception equipment
manufacturer in Iraq and one of the 10 largest in the Middle East. Istar also promotes itself on
Istar-hd.com as providing “engineering consulting services related to communication systems
design and analysis, digital, software, and mechanical design services.”2

20. Istar uses Istar-hd.com to provide software and channel lists for the Istar

Service, which include the Protected Channels.

 

* See https://istar-hd.com/about.php.
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.8 Filed 09/21/21 Page 8 of 26

HOME

Here you Can download Software and Channel Lists for Plus Model

fen Can Peele oe ee eT

 

21. star uses Istar-hd.com to provide instructions on how to upgrade software and
channels in the Istar Service, which include the Protected Channels. The instructions include

a “Link” where the software and files can be downloaded.

 

22. _ Istar used Istar-hd.com to provide a link to the Istar User Manual which states,

“IPTV internet protocol TV its view all popular channels around the world without dish just by
internet its subscribe more than 700 channels,” and it lists and includes logos and marks of

the Protected Channels, including MBC1, MBC3, MBC Drama, and MBC Masr.
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.9 Filed 09/21/21 Page 9 of 26

 

5.2.1IPTV internet protocol TV its view all popular channels around world without dish just by]
internet its subscribe more than 700 channels

  

23.  Istar-3d.com permits consumers to add Istar set-top boxes and account
renewals to a shopping cart, where Istar sells the set-top boxes for $140 to $150, with a 12
month subscription for accessing the channels. Service Users who want to continue to receive
the channels after the initial subscription period must purchase a 12 month account renewal
for $60.

24. _Istar promotes the Istar Service on their Facebook page located at
https:/www.facebook.com/ISTAR-satellite-Online-tv-codes-1728010550831510. Istar’s
Facebook page includes a video demonstrating the Istar Service and showing the channel
guide with Protected Channels MBC1, MBC3, and MBC Drama as seen in the following

screenshots:
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.10 Filed 09/21/21 Page 10 of 26

f¢ |. ISTAR satellite & Online tv codes
Sian September 17, 2019 -@

w~ We

 

a

‘ig ", ESTAR satellite & Online tv codes

September 17, 2019-@

a OE

 

https:/www.facebook.com/permalink.php?story_fbid=2158103237822237 &id=17280105508315
10

25. __ Istar promotes and provides support for the Istar Service through their YouTube

channel at https:/Awww.youtube.com/channel/UCehw8QUPvb_X6Ta4Yy_GcbQ, including the

following videos: ISTAR Tutorial upgrade software by USB (with 47,771 views); ISTAR Tutorial

download software from website (with 25,853 views); ISTAR Tutorial how to Upgrade Software
10
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.11 Filed 09/21/21 Page 11 of 26

by USB (with 64,492 views); ISTAR Tutorial how to rom (with 48,906 views); ISTAR TUTORIAL
Media Center (with 11,269 views); ISTAR TUTORIAL Scan Channels (with 50,405 views);
ISTAR TUTORIAL HOW TO UPGRADE YOUR SOFTWARE BY HTTP (with 28,518 views);
ISTAR Tutorial connect to IPTV (with 109,414 views); ISTAR Tutorial How to Connect to the
Internet by (WIFI-LAN) (with 78,142 views).

26. The Istar Service transmits the Protected Channels to Service Users soon after
the original authorized transmission. Istar, or a third party working under Istar’s direction and
control, takes broadcasts of the Protected Channels, transfers them to one or more computer
servers provided, controlled, and maintained by Istar or the third party, and then the Protected
Channels are transmitted to Service Users through OTT delivery.3

27. _ Istar is directly or vicariously liable for the transmission of the channels on the
Istar Service, including the Protected Channels, as shown by providing the software and
channel lists for the Istar Service and Istar's responses to notices of infringement stating “I will
keep share every channels,” “I will keep do this job,” “we contacted them to remove those
streams. These channels have been deleted now,” and “we contacted the online tv company

and they removed the channels.”

 

> The computer servers transmitting the Protected Channels are hosted by Datacamp Limited and
identified by IP addresses: 89.187.171.17; 89.187.171.18; 185.93.0.12; and 185.93.9.13.

11
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.12 Filed 09/21/21 Page 12 of 26

28. | Any member of the public with internet access, including Service Users, can
receive the Protected Channels by simply doing the following: purchasing an Istar set-top box;
powering on the device; connecting it to the internet; and selecting the Protected Channels.

29. __ Istar has actual knowledge that the transmission of the Protected Channels on
the Istar Service infringes DISH’s copyrights. DISH and the Networks sent Istar at least 69
notices of infringement from March 8, 2016 to the filing of this Complaint, demanding that they
cease transmitting the Protected Channels identified in the notices. Istar has not responded
to any of these notices of infringement since March 25, 2019. Istar provided responses to
some of these notices of infringement between May 9, 2016 and March 25, 2019, including:

a. On May 9, 2016, Istar responded denying the links to the Protected
Channel belong to them, but stating, “we hear from people some of them
they using this APP on our Box”;

b. On August 24, 2016, Istar responded denying the server belongs to
them, but stating, “this is some clients added this IPTV service on the
Box’;

C. On February 24, 2017, Istar responded denying it is their service, but
stating, “Il checked with the them, they said this Host and this URL not

our”:

12
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.13 Filed 09/21/21 Page 13 of 26

d. On March 24, 2017, Istar responded denying the Protected Channels
belong to them, and stating, “if you send another emails, say bye bye to
your Fucking Company”;

e. On November 17, 2017, Istar responded stating, “Fuck you, | will keep
share every channels, fuck you, Fuck you”;

f. On December 21, 2017, Istar responded stating, “Fuck you | will keep do
this job, Fuck of man’;

g. On March 16, 2019, Istar responded denying the streams of the
Protected Channels belong to them, but stating, “Third Party provides
them. Such us (Online TV and Matrix TV). So we contacted them to
remove those streams. These channels have been deleted now, but
there is a cache system, it may take 24 Hours to be eliminated the
channels”;

h. On March 25, 2019, Istar responded stating, “we contacted the online tv
company and they removed the channels.”

30. DISH and Networks sent at least 89 additional notices to content delivery
networks (“CDNs”) associated with the Istar Service from March 9, 2016 to the filing of this
Complaint, requesting the removal of the Protected Channels. Upon information and belief, at
least some of these notices were forwarded to Istar. Even when these CDNs removed the

unauthorized content based on Istar’s copyright infringement, Istar intentionally interfered with

13
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.14 Filed 09/21/21 Page 14 of 26

the takedown efforts by, for example, transmitting the Protected Channels from different CDNs
or locations.
Atlas Satellite’s Wrongful Conduct

31. Atlas Satellite distributes, sells, and promotes the Istar Service to Service Users

from their place of business located at 5640 Schaefer Road, Dearborn, Michigan 48126.

 

32. An investigator visited Atlas Satellite in April 2017 and they stocked and were
offering to sell the Loolbox service, among others, that DISH confirmed were distributing and
publicly performing the Protected Channels and works that air on those channels in the United
States.

33. DISH sent Atlas Satellite a written demand on April 20, 2017, listing the
Protected Channels, enclosing a judgment and permanent injunction against dealers of the
Loolbox service, and demanding that Atlas Satellite cease “to distribute, provide, or promote
the Loolbox set-top box and service or any other set-top box or service that distributes [DISH’s]
Protected Channels in the United States.”

34. An investigator visited Atlas Satellite in May 2018 and they stocked and were

Offering to sell the Istar and Tiger Star services, among others, that DISH confirmed were

14
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.15 Filed 09/21/21 Page 15 of 26

distributing and publicly performing the Protected Channels and works that air on those
channels in the United States. An Atlas Satellite sales representative stated that Atlas Satellite
had been a DISH authorized retailer for 20 years and “the IPTV services are hurting their
business.”

35. | DlSH sent Atlas Satellite a second written demand on May 30, 2018, listing the
Protected Channels, enclosing contempt orders, judgments and permanent injunctions against
dealers of several other services that were distributing and publicly performing the Protected
Channels and works that air on those channels in the United States, and demanding that Atlas
Satellite cease to “distribute, provide, or promote Tiger, Istar, ... and any set-top box or service
that distributes DISH’s Protected Channels in the United States.”

36. DISH sent Atlas Satellite a third written demand on August 28, 2018, listing the
Protected Channels, enclosing a judgment and permanent injunction against dealers of the
Tiger service that were distributing and publicly performing the Protected Channels and works
that air on those channels in the United States, and demanding that Atlas Satellite cease “to
distribute, provide, or promote the Tiger Star set-top box, service plan, RedIPTV and Royal
IPTV sections of the Tiger Star service, and any other set-top box or service that distributes
DISH’s Protected Channels in the United States.”

37.  Aninvestigator called Atlas Satellite in November 2020 and they confirmed they

were offering to sell the Istar Service and another service that DISH confirmed was distributing

15
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.16 Filed 09/21/21 Page 16 of 26

and publicly performing the Protected Channels and works that air on those channels in the
United States. Atlas Satellite recommended the Istar Service to the investigator.

38. An investigator visited Atlas Satellite in March 2021 and they stocked, were
offering to sell, and sold the Istar Service to the investigator. DISH confirmed that the Istar
Service purchased from Atlas Satellite in March 2021 distributed and publicly performed the
Protected Channels and works that air on those channels in the United States.

39. DISH sent Atlas Satellite a fourth written demand on April 19, 2021, listing the
Protected Channels, enclosing judgments and permanent injunctions against dealers of two
other services that were distributing and publicly performing the Protected Channels and works
that air on those channels in the United States, and demanding that Atlas Satellite cease “to
distribute, provide, or promote iStar and all set-top boxes and services that distribute DISH’s
Protected Channels in the United States.”

40. An investigator visited Atlas Satellite on June 17, 2021 and they stocked, were
offering to sell, and sold the Istar Service to the investigator. The investigator entered Atlas
Satellite and located the Istar display on shelving to the left. The investigator spoke to the
clerk and requested the Istar set-top box. The clerk went to the back employee-only storeroom
and returned with an Istar set-top box. The clerk opened the box and plugged the Istar set-
top box into a television for set-up. A second clerk assisted with the set-up. The clerk told the
investigator “he is setting it up.” The clerk handed the Istar set-top box to the investigator and

said that “it was activated with service for 1 year and that when it expired, he could call or

16
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.17 Filed 09/21/21 Page 17 of 26

come into Atlas Satellite to renew it.” The clerk advised that the Istar set-top box with 1 year
of the Istar Service was $185 plus tax and the yearly renewal fee was $60. DISH confirmed
that the Istar Service purchased from Atlas Satellite in June 2021 distributed and publicly
performed the Protected Channels and works that air on those channels in the United States.

41. An investigator visited Atlas Satellite in July 2021 and they stocked and were
offering to sell the Istar Service.

42. Atlas Satellite promotes the Istar Service on their Facebook page located at
https://www.facebook.com/AtlasSatellitelNC, including the following posts concerning the Istar
Zeed model set-top box and Istar Service that “has 600+ channels including Arabic” and that
“Atlas Electronics store . . offers to the consumer or customer a variety of electronic goods . .
. through what's known as EP receiver for online TV reception, in this field Atlas has the latest
devices including (i.e.[I]star . . . Itis known that Atlas staff has 17 years of experience working

in this field.”

Atlas Dish, Phone & Surveillance is at Atlas Dish, Phone wes
& Surveillance.
August 3 at 11:02 AM - Dearborn, Mi-@

Our newest Arabic receiver: Zeed.
Zeed has 600+ plus channels including Arabic, English, Turkish,
Persian, and more! Zeed also has the newest shows and movies all
included at one price!

Activation and first year $175, then $80 annually

   

 

 

(J Comment @ Share

of Like

 

https://www.facebook.com/AtlasSatellitelNC/posts/201 935807 1545173
17
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.18 Filed 09/21/21 Page 18 of 26

@ sul ayyail GUbbliu
February 22, 2017 -@
i Atlas Electronics Multiple options, great facilities and long experience
_ | Atlas Electronics stores one of the well-known stores in Dearborn in terms of

_ what iffoffers to the consumer or customer a variety of electronic goods they

__ need starting from smartphones of various models, types, seectronic systems and

  
 

 
   

        

| Aj, DI
https://www.facebook.com/permalink.php?story_fbid=1778968909088683&id=1000092677494
97

43. Atlas Satellite has actual knowledge that the transmission of the Protected
Channels on the Istar Service infringes DISH’s copyrights. Atlas Satellite disregarded DISH's
four written demands identified in paragraphs 29, 31, 32, and 35, and they are continuing to
distribute, sell, and promote the Istar Service.

CLAIMS FOR RELIEF
Count |
Direct Copyright Infringement Under 17 U.S.C. § 501
Against Istar

44. DISH repeats and realleges the allegations in paragraphs 1-43.

45. DISH is a copyright owner under 17 U.S.C. § 106 because DISH holds, or held
during the relevant time period, the exclusive rights to distribute and publicly perform in the
United States, by means including satellite, OTT, IPTV, and internet, the programs that make

up the Protected Channels.

18
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.19 Filed 09/21/21 Page 19 of 26

46. | The programs that make up the Protected Channels are original audiovisual
works fixed in a tangible medium of expression, and are therefore copyrightable subject matter.
DISH’s copyrights in programs that aired on the Protected Channels arise under laws of
nations other than the United States that are parties to copyright treaties with the United
States, including the United Arab Emirates, Qatar, Egypt, Lebanon, Pakistan, India, and
Bangladesh where the programs were authored and first published. Under 17 U.S.C. §§ 101,
411, the programs that make up the Protected Channels are non-United States works and,
therefore, registration with the United States Copyright Office is not a prerequisite to filing a
copyright infringement action with respect to these works.

47.  \star directly infringed DISH’s copyrights in violation of 17 U.S.C. § 501 by
distributing and publicly performing programs that make up the Protected Channels to Service
Users, including the works identified in Exhibits 1-2. The copyrighted programs were
transmitted from computer servers controlled by Istar to Service Users who accessed the
programs using the Istar Service.

48.  DiSH has not authorized Istar to distribute or publicly perform the programs that
make up the Protected Channels in any manner.

49. The infringement of DISH’s rights in each program constitutes a separate and
distinct act of copyright infringement.

50. _ Istar’s actions are willful, malicious, intentional, purposeful, and in disregard of

and with indifference to the rights of DISH.

19
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.20 Filed 09/21/21 Page 20 of 26

51. Unless enjoined by the Court, Istar will continue to engage in acts causing
substantial and irreparable injury to DISH that includes damage to its reputation, loss of
goodwill, and lost sales, for which there is no adequate remedy at law.

Count Il
Inducing and Materially Contributing to Copyright Infringement Under 17 U.S.C. § 501
Against Istar and Atlas Satellite

52. DISH repeats and realleges the allegations in paragraphs 1-43 and 45-46.

53.  DISH’s exclusive rights to distribute and publicly perform the Protected
Channels and programs that make up the Protected Channels are directly infringed by the
unauthorized transmission of these programs to Service Users who access the programs using
Defendants’ Istar Service.

54. Defendants materially contribute to this infringement of DISH’s exclusive
distribution and public performance rights by, among other things, providing Service Users
access to the Protected Channels and the programs that make up the Protected Channels,
despite having the ability to prevent such access. Defendants also induce the infringement of
DISH’s exclusive distribution and public performance rights by, among other things, creating
or expanding the audience for that infringement in the United States.

55. Defendants sell the Istar Service in the United States providing Service Users

access to unauthorized streams of the Protected Channels and the programs that make up

20
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.21 Filed 09/21/21 Page 21 of 26

the Protected Channels. Service Users simply purchase an Istar set-top box; power on the
device; connect it to the internet; and select the Protected Channels.

56. Prior to sale, Atlas Satellite plugs the Istar set-top boxes into a television to set
up the Istar Service.

57. Defendants advertise the Istar Service as a means of accessing the Protected
Channels. Istar uses Istar-hd.com to provide software and channel lists for the Istar Service,
including the Protected Channels. Istar uses Istar-hd.com and its YouTube channel to provide
instructions and tutorial videos on how to upgrade software and channels for the Istar Service,
including the Protected Channels. Istar’s User Manual states “IPTV internet protocol TV its
view all popular channels around the world without dish just by internet its subscribe more than
700 channels,” and it lists and includes logos and marks of Protected Channels, including
MBC1, MBC3, MBC Drama, and MBC Masr. star's Facebook page includes a video
demonstrating the Istar Service and showing the channel guide with Protected Channels
MBC1, MBC3, and MBC Drama. Atlas Satellite uses its Facebook page to advertise that the
Istar Service “has 600+ channels including Arabic.”

58. Defendants provide material assistance to those directly infringing DISH’s
exclusive rights by providing the Istar Service for the Protected Channels to be viewed. The

Protected Channels are presented to Service Users through the Istar Service.

21
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.22 Filed 09/21/21 Page 22 of 26

59. Defendants intend that the Istar Service be used to access the Protected
Channels and the programs that make up the Protected Channels, and they promote,
encourage, and facilitate using the Istar Service in this manner.

60. Defendants have actual knowledge that the transmission of the Protected
Channels and the programs that make up the Protected Channels to Service Users infringes
DISH’s exclusive distribution and public performance rights.

61. Defendants can take simple measures to prevent further infringement of DISH’s
exclusive rights to distribute and publicly perform the programs that make up the Protected
Channels, such as removing the Protected Channels from the Istar Service, blocking the Istar
service from accessing servers and URLs that are identified to be streaming the Protected
Channels, and ceasing to sell Istar set-top boxes and account renewals in the United States
until the Protected Channels are removed from the Istar Service.

62. Defendants’ actions are willful, malicious, intentional, purposeful, and in
disregard of and with indifference to the rights of DISH.

63. Unless enjoined by the Court, Defendants will continue to engage in acts
causing substantial and irreparable injury to DISH that includes damage to its reputation, loss

of goodwill, and lost sales, for which there is no adequate remedy at law.

22
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.23 Filed 09/21/21 Page 23 of 26

Count Il
Vicarious Copyright Infringement Under 17 U.S.C. § 501
Against Istar

64. DISH repeats and realleges the allegations in paragraphs 1-43 and 45-46.

65. In the alternative, third parties infringed DISH’s copyrights in programs that
aired on the Protected Channels by acting as the source that was distributing and publicly
performing them to Service Users. The copyrighted programs were transmitted from
computer servers controlled by the third parties to Service Users that accessed the programs
using the Istar Service.

66.  Istar had the legal right and the actual ability to supervise and control the
infringing activity of the third parties as shown by their March 2019 responses to notices of
infringement stating “we contacted them to remove those streams. These channels have
been deleted now,” and “we contacted the online tv company and they removed the
channels.” Istar also had the legal right and the actual ability to supervise and control, and
ultimately to prevent, Service Users from using the Istar Service to access the programs that
make up the Protected Channels. Istar has failed and refused to take action to stop the
infringement of DISH’s exclusive rights in the programs that make up the Protected Channels
since at least March 25, 2019.

67.  Istar received a direct financial benefit from the distribution and public

performance of copyrighted programs aired on the Protected Channels transmitted to Service

23
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.24 Filed 09/21/21 Page 24 of 26

Users. The availability of the infringing programming attracted and drew consumers to Istar
and its distributors and retailers, resulting in an increase in the sale of Istar set-top boxes and
account renewals by Istar.

68. star infringed DISH’s copyrights in violation of 17 U.S.C. § 501. The
infringement of DISH’s rights in each audiovisual work constitutes a separate and distinct act
of copyright infringement.

69. __Istar’s actions are willful, malicious, intentional, purposeful, and in disregard of
and with indifference to the rights of DISH.

70. Unless enjoined by the Court, Istar will continue to engage in acts causing
substantial and irreparable injury to DISH that includes damage to its reputation, loss of
goodwill, and lost sales, for which there is no adequate remedy at law.

PRAYER FOR RELIEF

WHEREFORE, DISH prays for judgment against Defendants as follows:

A. — Foragrant of permanent injunctive relief under 17 U.S.C. § 502 restraining and
enjoining Defendants, and any of their agents, servants, employees, attorneys, or other
persons acting in active concert or participation with any of the foregoing that receives actual
notice of the order (including, without limitation, distributors and resellers of the Istar Service),
from:

1. transmitting, streaming, distributing, or publicly performing in the United

States, with any Istar set-top box, account renewal, or any other device, application, service,

24
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.25 Filed 09/21/21 Page 25 of 26

or process, any of the Aaj Tak; Aastha; Al Arabiya; Al Hayah 1; ART Cima; ATN Bangla; ATN
News; B4U Movies; B4U Music; CBC; CBC Drama; Dunya TV; Express Entertainment;
Express News; Future TV; Hekayat; Hum Masala; Hum Sitaray; Hum TV; Hum World; India
Today; LBC; LBC! (a/k/a LDC); Melody Classic; Melody Drama; NTV Bangla; Rotana
America; SAB; SET (a/k/a Sony SET); SET MAX; Times Now; and Zoom channels (the
“Injunction Channels”) or any of the programming that comprises any of the Injunction
Channels;

2. distributing, selling, providing, or promoting any product or service in the
United States, including any Istar set-top box or account renewal, that comprises the whole
or part of a network or service for the distribution or public performance of any of the Injunction
Channels or any of the programming that comprises any of the Injunction Channels;

3, advertising, displaying, or marketing any Istar set-top box, account
renewal, or other service in connection with any of the Injunction Channels or any of the
programming that comprises any of the Injunction Channels;

4, inducing or contributing to another's conduct that falls within 1, 2, or 3
above; and

5. selling, leasing, licensing, assigning, conveying, distributing, loaning,
encumbering, pledging, or otherwise transferring, whether or not for consideration or

compensation, any part of their infringing operations.

25
Case 2:21-cv-12219-LJM-EAS ECF No. 1, PagelD.26 Filed 09/21/21 Page 26 of 26

B. — For 164 or more registered works, statutory damages as awarded by the Court
up to $150,000 per registered work infringed under 17 U.S.C. § 504(c), or the Defendants’
profits attributable to the infringement of those registered works under 17 U.S.C. § 504(b).

C. For unregistered works, an award of Defendants’ profits attributable to the
infringement of each unregistered work under 17 U.S.C. § 504(b).

D. — For DISH’s attorneys’ fees and costs under 17 U.S.C. § 505.

E.  Forimpoundment and disposition of all infringing articles under 17 U.S.C. § 503.

F. For an order permanently transferring each domain name that any of the
Defendants used in connection with the infringement to DISH.

G. For pre-and post-judgment interest on all monetary relief, from the earliest date
permitted by law at the maximum rate permitted by law.

H. For such additional relief as the Court deems just and equitable.

Dated: September 21, 2021 Respectfully submitted,

By: _/s/ Matthew J. Stanczyk
aftnew ‘ stanczy (P39559)
mstancz unkettcooney.com

PLUNKET COONEY: PC,
150 West Jefferson, Suite 800
Detroit, Ml 48226

Telephone: (313) 983-4823
Facsimile: (248) 901-4040

Stephen M. Ferguson
stephen.ferguson@hnblic.com

HAGAN NOLL & BOYLE LLC

820 Gessner, Suite 940

Houston, TX.77024

Telephone: 713) 343-0478

Facsimile: (713) 758-0146

Counsel for Plaintiff DISH Network L.L.C.

Open.16018.14384.27197051-1

26
